DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Election/Restrictions
 Applicant’s election without traverse of Species A, encompassing claims 1-6 and 12-14, in the reply filed on 2/12/2021 is acknowledged.
Claims 7-11 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/12/2021. 
 
Claim Objections
 Claim 6 is objected to because the phrase “the frame members” in line 3 should be changed to --the number of frame members-- in order to further clarify the claim language.
Appropriate correction is required.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claims 1 is rejected under 35 U.S.C. 112(b) or 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. There is an inconsistency between the language in the preamble and certain portions in the body of the claim, thereby making the scope of the claim unclear.  The preamble “a humidifier” indicates subcombination, while in the body of the claim there is a positive recital of structure “the gas flow generator” in claim 1 and “the patient interface device” in claim 1 indicating that the combination of a humidifier and a pressure support system (recited in claim 1 as comprising a patient interface and a gas flow generator) is being claimed.   Applicant is required to clarify what the claim intended to be drawn to (i.e. either a humidifier alone or the combination of a humidifier and pressure support system) and to make the language of the claim be consistent with the intent. For the purpose of examination, claim 1 is interpreted as a subcombination (humidifier only).
The remaining claims are rejected due to dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
Claim(s) 1-4 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burgess (US 2018/0250490).
Regarding claim 1, as best understood, Burgess discloses (Fig. 1C) a humidifier (humidification system 101) for an airway pressure support system for delivering a humidified flow of breathing gas to an airway of a patient, the airway pressure support system comprising a patient interface device and a gas flow generator, the gas flow generator being configured to generate the flow of breathing gas to be delivered through the patient interface device to the airway of the patient, the humidifier comprising: 
a water chamber (fluid reservoir 106) structured to house a volume of water (“water”, paragraph [0090]);
a conduit (gas channel 102) comprising: 
a first end (left end of channel 102 in Fig. 1C) structured to be fluidly connected to the gas flow generator (fluidly connected to flow generator 120), an opposite second end (right end of channel 102 in Fig. 1C) structured to be fluidly connected to the patient interface device (patient interface 122), and a wall portion (top and bottom walls of channel 102 of Fig. 1C) defining an interior pathway extending between the first end and 
a nozzle (portion of conduit 112 having outlet 116) fluidly connected to the water chamber and configured to produce a water droplet (Fig. 1C depicts droplets leaving the outlet 116) from water received from the water chamber; 
a heater plate coupled to the wall portion and exposed to the interior pathway, the heater plate positioned to receive the water droplet from the nozzle (heating device 114 receives the water droplets and is coupled to the wall portions of channel 102); and 
a separator feature (compartment 124) coupled to the wall portion (coupled to bottom wall of channel 102) and configured to shield the water droplet from the flow of breathing gas (paragraph [0108]).
 Regarding claim 2, Burgess discloses the separator feature is a pocket (compartment 124 includes an interior cavity) extending away from the interior pathway (cavity of compartment 124 extends away from interior pathway of gas channel 102, see Fig. 1C).
Regarding claim 3, Burgess discloses the nozzle has an inlet fluidly connected to the water chamber (inlet is end of conduit 108 submerged in water chamber 106) and an opposite outlet (116) from which the water droplet (droplet 115) exits the nozzle, and wherein the outlet is disposed in the pocket (outlet 116 disposed in pocket 124).
Regarding claim 4, Burgess discloses the pocket is defined by a receiving member coupled to the wall portion (walls of compartment 124 that form pocket (interior space of compartment 124) and mounted to wall portion of conduit 102, see Fig. 1C).
Regarding claim 12, Burgess discloses (Fig. 1C)

a patient interface device (patient interface 122); 
a gas flow generator (flow generator 120) configured to generate the flow of breathing gas to be delivered through the patient interface device to the airway of the patient (paragraph [0128]); and 
a humidifier (humidification system 101) comprising: 
a water chamber (fluid reservoir 106) structured to house a volume of water (“water”, paragraph [0090]); 
a conduit (gas channel 102) comprising: 
a first end (left end of channel 102 in Fig. 1C) structured to be fluidly connected to the gas flow generator (fluidly connected to flow generator 120), an opposite second end (right end of channel 102 in Fig. 1C) structured to be fluidly connected to the patient interface device (patient interface 122), and a wall portion (top and bottom walls of channel 102 of Fig. 1C) defining an interior pathway extending between the first end and the second end, the interior pathway structured to convey the flow of breathing gas between the first end and the second end (paragraph [0128]); 
a nozzle (portion of conduit 112 having outlet 116) fluidly connected to the water chamber and configured to produce a water droplet (droplet 115) from water received from the water chamber; 
a heater plate (heating device 114) 
coupled to the wall portion and exposed to the interior pathway, the heater plate positioned to receive the water droplet from the nozzle; and 

 Regarding claim 13, Burgess discloses the separator feature is a pocket (compartment 124 includes an interior cavity) extending away from the interior pathway (cavity of compartment 124 extends away from interior pathway of gas channel 102, see Fig. 1C).
Regarding claim 14, Burgess discloses the pocket is defined by a receiving member coupled to the wall portion (walls of compartment 124 that form pocket (interior space of compartment 124) and mounted to wall portion of conduit 102, see Fig. 1C).

 Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess (US 2018/0250490) in view of Oppermann (US 5,477,777).
Regarding claim 5, Burgess discloses a receiving member a heater plate disposed in the receiving member (see Fig. 1C of Burgess), but does not disclose the receiving member has a grooved region, and wherein the heater plate is disposed in and engaged with the grooved region.
However, Oppermann teaches (Fig.1-2C) a heating appliance including a receiving member (container 1) and a heater plate (heating element 5), wherein the receiving member has a grooved region (recess 8), and wherein the heater plate is disposed in and engaged with the grooved region (heating element 5 includes a projection 6 that engages with grooved region 8, see Col. 3 lines 56-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiving member and heater plate of Burgess such that the receiving member has a grooved region, and wherein the heater plate is disposed in and engaged with the grooved region, as taught by Oppermann, for the purpose of allowing the heater plate to be removable from the receiving member, thereby allowing the heater plate to be replaced in case of malfunction or upgrading.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess (US 2018/0250490) in view of Miller (US 2015/0115483).
 Regarding claim 6, Burgess discloses a receiving member (compartment 124), but does not disclose wherein the humidifier further comprises a number of frame members coupled to the wall portion, and wherein the receiving member is coupled to the number of frame members by a tongue and groove mechanism.
However, Miller teaches (Fig. 3) a humidifier including a heater plate (110) and comprising a receiving member (tub 106) and a number of frame members (base unit 112) coupled to the wall portion (coupled to receiving member 106, which is coupled to wall portion (bottom wall of conduits 122,124), and wherein the receiving member is coupled to the frame members by a tongue and groove mechanism (“tongue-and-groove style connection”, paragraph [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier of Burgess to include comprises a number of frame members coupled to the wall portion, and wherein the receiving member is coupled to the number of frame members by a tongue and groove mechanism, as taught by Miller, for the purpose of providing a way to supply power to the heating element and thereby generate heat (paragraph [0021]) and for allowing users to connect/disconnect electrical connection of the heater plate (due to tongue and groove connection).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/226,869 in view of Burgess (US 2018/0115483).
Regarding claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/226,869 discloses a humidifier for an airway pressure support system for delivering a humidified flow of breathing gas to an airway of a patient, the airway pressure support system comprising a patient interface device and a gas flow generator, the gas flow generator being configured to generate the flow of breathing gas to be delivered through the patient interface device to the airway of the patient, the humidifier comprising: a water chamber structured to house a volume of water; a conduit comprising: a first end structured to be fluidly connected to the gas flow generator, an opposite second end structured to be fluidly connected to the patient interface device, and a wall portion defining an interior pathway extending between the first end and the second end, the interior pathway structured to convey the flow of breathing gas between the first end and the second end; a nozzle fluidly connected to the water chamber and configured to produce a water droplet from water received from the water chamber; a heater plate coupled to the wall portion and exposed to the interior pathway, the heater plate positioned to receive the water droplet from the nozzle.
Claim 1 of copending Application No. 16/226,869 does not disclose a separator feature coupled to the wall portion and configured to shield the water droplet from the flow of breathing gas. However, Burgess teaches (Fig. 1C) a separator feature (compartment 124) coupled to the wall portion (coupled to bottom wall of channel 102) and configured to shield the water droplet from the flow of breathing gas (paragraph [0108]).
16/226,869 to include a separator, as taught by Burgess, for the purpose of reducing the likelihood of liquid water being present in the gas channel (paragraph [0108] Burgess).
This is a provisional nonstatutory double patenting rejection.
Regarding claim 2, Burgess discloses the separator feature is a pocket (compartment 124 includes an interior cavity) extending away from the interior pathway (cavity of compartment 124 extends away from interior pathway of gas channel 102, see Fig. 1C).
Regarding claim 3, Burgess discloses the nozzle has an inlet fluidly connected to the water chamber (inlet is end of conduit 108 submerged in water chamber 106) and an opposite outlet (116) from which the water droplet (droplet 115) exits the nozzle, and wherein the outlet is disposed in the pocket (outlet 116 disposed in pocket 124).
Regarding claim 4, Burgess discloses the pocket is defined by a receiving member coupled to the wall portion (walls of compartment 124 that form pocket (interior space of compartment 124) and mounted to wall portion of conduit 102, see Fig. 1C).
 
 Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/226,869 in view of Burgess (US 2018/0250490), and further in view of Oppermann (US 5,477,777).
 Regarding claim 5, claim 1 of copending Application No. 16/226,869 in view of Burgess does not disclose the receiving member has a grooved region, and wherein the heater plate is disposed in and engaged with the grooved region.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiving member and heater plate of claim 1 of copending Application No. 16/226,869 in view of Burgess such that the receiving member has a grooved region, and wherein the heater plate is disposed in and engaged with the grooved region, as taught by Oppermann, for the purpose of allowing the heater plate to be removable from the receiving member, thereby allowing the heater plate to be replaced in case of malfunction or upgrading.

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/226,869 in view of Burgess (US 2018/0250490), and further in view of Miller (US 2015/0115483).
 Regarding claim 6, claim 1 of copending Application No. 16/226,869 in view of Burgess does not disclose wherein the humidifier further comprises a number of frame members coupled to the wall portion, and wherein the receiving member is coupled to the number of frame members by a tongue and groove mechanism.
However, Miller teaches (Fig. 3) a humidifier including a heater plate (110) and comprising a receiving member (tub 106) and a number of frame members (base unit 112) coupled to the wall portion (coupled to receiving member 106, which is coupled to wall portion 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier of claim 1 of copending Application No. 16/226,869 Burgess to include comprises a number of frame members coupled to the wall portion, and wherein the receiving member is coupled to the number of frame members by a tongue and groove mechanism, as taught by Miller, for the purpose of providing a way to supply power to the heating element and thereby generate heat (paragraph [0021]) and for allowing users to connect/disconnect electrical connection of the heater plate (due to tongue and groove connection).

Claims 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/226,869 in view of Burgess (US 2018/0115483).
 Regarding claim 12, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 10 of copending Application No. 16/226,869 discloses an airway pressure support system for delivering a humidified flow of breathing gas to an airway of a patient, the airway pressure support system comprising: a patient interface device; a gas flow generator configured to generate the flow of breathing gas to be delivered through the patient interface device to the airway of the patient; and a humidifier comprising: a water chamber structured to house a volume of water, a conduit comprising: a first end fluidly connected to the gas flow generator, an opposite second end fluidly connected to the patient 
Claim 10 of copending Application No. 16/226,869 does not disclose a separator feature coupled to the wall portion and configured to shield the water droplet from the flow of breathing gas. However, Burgess teaches (Fig. 1C) a separator feature (compartment 124) coupled to the wall portion (coupled to bottom wall of channel 102) and configured to shield the water droplet from the flow of breathing gas (paragraph [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidified of claim 10 of copending Application No. 16/226,869 to include a separator, as taught by Burgess, for the purpose of reducing the likelihood of liquid water being present in the gas channel (paragraph [0108] Burgess).
This is a provisional nonstatutory double patenting rejection.
Regarding claim 13, Burgess discloses the separator feature is a pocket (compartment 124 includes an interior cavity) extending away from the interior pathway (cavity of compartment 124 extends away from interior pathway of gas channel 102, see Fig. 1C).
Regarding claim 14, Burgess discloses the pocket is defined by a receiving member coupled to the wall portion (walls of compartment 124 that form pocket (interior space of compartment 124) and mounted to wall portion of conduit 102, see Fig. 1C).

 Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/227,390 in view of Burgess (US 2018/0115483).
Regarding claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/227,390 discloses a humidifier for an airway pressure support system for delivering a humidified flow of breathing gas to an airway of a patient, the airway pressure support system comprising a patient interface device and a gas flow generator, the gas flow generator being configured to generate the flow of breathing gas to be delivered through the patient interface device to the airway of the patient, the humidifier comprising: a water chamber structured to house a volume of water; a conduit comprising: a first end structured to be fluidly connected to the gas flow generator, an opposite second end structured to be fluidly connected to the patient interface device, and a wall portion defining an interior pathway extending between the first end and the second end, the interior pathway structured to convey the flow of breathing gas between the first end and the second end; a nozzle fluidly connected to the water chamber and configured to produce a water droplet from water received from the water chamber; a heater plate coupled to the wall portion and exposed to the interior pathway, the heater plate positioned to receive the water droplet from the nozzle.
Claim 1 of copending Application No. 16/227,390 does not disclose a separator feature coupled to the wall portion and configured to shield the water droplet from the flow of breathing gas. However, Burgess teaches (Fig. 1C) a separator feature (compartment 124) coupled to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidified of claim 1 of copending Application No. 16/227,390 to include a separator, as taught by Burgess, for the purpose of reducing the likelihood of liquid water being present in the gas channel (paragraph [0108] Burgess).
This is a provisional nonstatutory double patenting rejection.
Regarding claim 2, Burgess discloses the separator feature is a pocket (compartment 124 includes an interior cavity) extending away from the interior pathway (cavity of compartment 124 extends away from interior pathway of gas channel 102, see Fig. 1C).
Regarding claim 3, claim 1 of Application No. 16/227,390 discloses the nozzle has an inlet fluidly connected to the water chamber and an opposite outlet from which the water droplet  exits the nozzle, and wherein the outlet is disposed in the pocket.
Regarding claim 4, Burgess discloses the pocket is defined by a receiving member coupled to the wall portion (walls of compartment 124 that form pocket (interior space of compartment 124) and mounted to wall portion of conduit 102, see Fig. 1C).
 
 Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/227,390 in view of 
 Regarding claim 5, claim 1 of copending Application No. 16/227,390 in view of Burgess does not disclose the receiving member has a grooved region, and wherein the heater plate is disposed in and engaged with the grooved region.
However, Oppermann teaches (Fig.1-2C) a heating appliance including a receiving member (container 1) and a heater plate (heating element 5), wherein the receiving member has a grooved region (recess 8), and wherein the heater plate is disposed in and engaged with the grooved region (heating element 5 includes a projection 6 that engages with grooved region 8, see Col. 3 lines 56-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiving member and heater plate of claim 1 of copending Application No. 16/227,390 in view of Burgess such that the receiving member has a grooved region, and wherein the heater plate is disposed in and engaged with the grooved region, as taught by Oppermann, for the purpose of allowing the heater plate to be removable from the receiving member, thereby allowing the heater plate to be replaced in case of malfunction or upgrading.

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/226,869 in view of Burgess (US 2018/0250490), and further in view of Miller (US 2015/0115483).
 Regarding claim 6, claim 1 of copending Application No. 16/226,869 in view of Burgess does not disclose wherein the humidifier further comprises a number of frame members coupled to the wall portion, and wherein the receiving member is coupled to the number of frame members by a tongue and groove mechanism.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier of claim 1 of copending Application No. 16/227,390 in view of Burgess to include comprises a number of frame members coupled to the wall portion, and wherein the receiving member is coupled to the number of frame members by a tongue and groove mechanism, as taught by Miller, for the purpose of providing a way to supply power to the heating element and thereby generate heat (paragraph [0021]) and for allowing users to connect/disconnect electrical connection of the heater plate (due to tongue and groove connection).

Claims 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/227,390 in view of Burgess (US 2018/0115483).
 Regarding claim 12, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 11 of copending Application No. 16/227,390 discloses an airway pressure support system for delivering a humidified flow of breathing gas to an airway of a patient, the airway pressure support system comprising: a patient interface device; a gas flow generator configured to generate the flow of breathing gas to be delivered through the 
Claim 11 of copending Application No. 16/227,390 does not disclose a separator feature coupled to the wall portion and configured to shield the water droplet from the flow of breathing gas. However, Burgess teaches (Fig. 1C) a separator feature (compartment 124) coupled to the wall portion (coupled to bottom wall of channel 102) and configured to shield the water droplet from the flow of breathing gas (paragraph [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidified of claim 11 of copending Application No. 16/227,390 to include a separator, as taught by Burgess, for the purpose of reducing the likelihood of liquid water being present in the gas channel (paragraph [0108] Burgess).
This is a provisional nonstatutory double patenting rejection.
Regarding claim 13, Burgess discloses the separator feature is a pocket (compartment 124 includes an interior cavity) extending away from the interior pathway (cavity of compartment 124 extends away from interior pathway of gas channel 102, see Fig. 1C).
Regarding claim 14, Burgess discloses the pocket is defined by a receiving member coupled to the wall portion (walls of compartment 124 that form pocket (interior space of compartment 124) and mounted to wall portion of conduit 102, see Fig. 1C).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zheng (US 2017/0143931) discloses a humidifier having a similar structure as claimed.

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785